Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Notice of Appeal filed on 09/26/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-2, 6, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the plurality of the inner and outer conductors each include a respective one or more columnar conductors that are formed from a metal pin” as amended claim 1 must be shown in the elected species or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 6, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the plurality of the inner and outer conductors each includes one or more columnar conductors that are formed from a metal pin” as amended. Specifically, the inner columnar conductor 5a is only one at the inner end of the first and second wiring patterns in the elected species. There is no more than one columnar conductors at the inner end of the first and second wiring patterns. For examination purpose, the limitation in question is interpreted as each of the plurality of inner conductors having a single inner columnar conductor at an inner end of each wiring pattern and each plurality of outer conductors includes one or more columnar conductors at outer end of each wiring pattern, consistent with the description of the elected species.
Regarding claim 2, applicant should clarify what’s intended by “wherein
a total of areas of sections of the outer columnar conductors perpendicular to the thickness direction of the insulating layer is greater than an area of a section of a corresponding one of the inner columnar conductors perpendicular to the thickness direction of the insulating layer” as recited in lines 2-5. For examination purpose, the limitation in question is interpreted as the total cross-sectional area of outer conductors 5b is greater than the cross-sectional area of inner conductors 5a, as seen in FIG. 2 of the present invention. It’s not also clear “a total of areas of sections of the outer columnar conductors” means total area of the three outer conductors of each wiring patterns or if the total areas of the outer conductors (at least 34 outer conductors as seen in FIG. 2 of the present invention) for the coil electrode. Similar clarification should be made with the inner conductors. Again, in the elected species FIG. 2, each wiring pattern has only one inner conductor, not more than one.
	Regarding claim 6, when the outer conductors are interpreted as “the outer conductors each includes one columnar conductor,” it’s not clear how one columnar conductor could form a single row. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. PG. Pub. No. 2009/0002111 A1) in view of Bernhardt et al. (U.S. Patent No. 6,417,754 B1).
With respect to claim 1, Harrison et al., hereinafter referred to as “Harrison,” teaches a coil component (e.g. FIGs. 1a-1g) comprising: 
an insulating layer 120 (e.g. FIG. 1(b)) having an annular coil core 124 (e.g. FIG. 1(e)) embedded; and 
a coil electrode (coil electrode formed by metal pins 108 and wiring patterns 136, e.g. FIGs. 1(b) and 1(g)) wound around the coil core, 
wherein the coil electrode includes
a plurality of first wiring patterns (lower patterns 136) arranged on a first principal surface (bottom surface) of the insulating layer, one end (inner end) of each of the first wiring patterns being disposed at an inner peripheral side of the coil core and another end (outer end) of each of the first wiring patterns being disposed at an outer peripheral side of the coil core,
a plurality of second wiring patterns (upper patterns 136) arranged on a second principal surface (top surface) of the insulating layer such that each of the second wiring patterns forms a pair with a corresponding one of the first wiring patterns, one end (inner end) of each of the second wiring patterns being disposed at the inner peripheral side of the coil core and another end (outer end) of each of the second wiring patterns being disposed at the outer peripheral side of the coil core,
a plurality of inner conductors (inner conductors 108) disposed at the inner peripheral side of the coil core, each of the inner conductors connecting the one end of the corresponding one of the first wiring patterns and the one end of a corresponding one of the second wiring patterns forming the pair with the first wiring pattern, and
a plurality of outer conductors (outer conductors 108) disposed at the outer peripheral side of the coil core, each of the outer conductors connecting the other end of the corresponding one of the first wiring patterns and the other end of the corresponding one of the second wiring patterns adjacent to a second wiring pattern forming the pair with the first wiring pattern,
wherein at least one of the first wiring patterns is such that an area of a section of each of the outer conductors connected to the other end, perpendicular to a thickness direction of the insulating layer is larger than an area of a section of each of the inner conductors connected to the one end, perpendicular to the thickness direction of the insulating layer (see FIG. 3 for illustration), and
wherein of the plurality of the inner conductors and the plurality of the outer conductors each includes a respective one or more columnar conductors (interpreted as one) that are formed from a metal pin (paras. [0034], [0037], and [0039]). 

    PNG
    media_image1.png
    229
    450
    media_image1.png
    Greyscale

Harrison does not expressly teach 
wherein at least one of the first wiring patterns or the second wiring patterns includes an underlying electrode and a surface electrode that is provided on the underlying electrode, wherein the surface electrode covers at least partially side surfaces of the underlying electrode.
Bernhardt et al., hereinafter referred to as “Bernhardt,” teaches a coil component (FIG. 2G), wherein the surface electrode 228 covers at least partially side surfaces of the underlying electrode 226 (col. 5, lines 1-5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface electrode covering side surface of the underlying electrode as taught by Bernhardt to the coil component of Whittaker to prevent copper oxidation (col. 5, lines 3-5).

    PNG
    media_image2.png
    387
    414
    media_image2.png
    Greyscale

With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Harrison in view of Bernhardt teaches the coil component according to Claim 1, wherein
a total of areas 108a (annotated FIG. 3) of sections of the outer columnar conductors  perpendicular to the thickness direction of the insulating layer is greater than an area 108a of a section of a corresponding one of the inner columnar conductors perpendicular to the thickness direction of the insulating layer (Harrison, para. [0034] and [0048]). As seen in annotated FIG. 3 below of Harrison, the cross-sectional area of outer columnar conductors are greater than the corresponding inner conductors.

    PNG
    media_image3.png
    420
    623
    media_image3.png
    Greyscale

With respect to claim 17, Harrison in view of Bernhardt teaches coil component according to Claim 1, wherein upper end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the second principal surface of the insulating layer, and lower end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the first principal surface of the insulating layer (Harrison, paras. [0034] and [0036]). For example, FIGs. 1(g) of Harrison shows inner and outer columnar conductors 8 are exposed to lower and upper surfaces of the insulating layer 120.
With respect to claim 19, Harrison in view of Bernhardt teaches coil component according to claim 1, wherein the metal pin comprises a sheared metal wire rod whose transverse section is of a predetermined shape (Harrison, para. [0034]). The drawn wire in Harrison would need to be cut to make metal pin.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bernhardt, as applied to claim 1 above, and further in view of Altman et al. (U.S. Patent No. 5,055,816).
With respect to claim 6, Harrison in view of Bernhardt teaches the coil component according to Claim 1. Harrison in view of Bernhardt does not expressly teach the outer columnar conductors are arranged in one row along an outer periphery of the coil core.
Altman et al., hereinafter referred to as “Altman,” teaches a coil component (FIGs. 5a-5b), wherein the outer columnar conductors (metalized through holes 154 and 158) are arranged in one row along an outer periphery of the coil core (col. 4, lines 24-27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the row outer columnar conductors as taught by Altman to the coil component of Harrison in view of Bernhardt to improve reliability (col. 1, lines 44-47).

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bernhardt, as applied to claim 1 above, and further in view of Nishihata et al. (U.S. PG. Pub. No. 2015/0262748 A1).
With respect to claim 18, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 1. Whittaker in view of Bernhardt and Altman does not expressly teach the metal pin is disposed below at least a portion of the underlying and surface electrodes.
Nishihata et al., hereinafter referred to as “Nishihata,” teaches a coil component (e.g. FIGs. 1-2), wherein the metal pin 133 and or 134 is disposed below at least a portion of the underlying and surface electrodes 132 (para. [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal pin and the underlying surface electrodes as taught by Nishihata to the coil component of Whittaker in view of Bernhardt and Altman to provide the required support of the underlying and surface electrodes and or mechanical stability.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837                                                                                                                                                                                            




/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837